Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 June 2022 has been entered.

Reasons for Allowance
Claims 1-2, 4-7 and 9-12 are allowed as amended/presented in the Request for Reconsideration Submitted under 37 C.F.R. 1.116 (“Response”) filed 29 June 2022, and claims 3 and 8  have been cancelled. The following is an examiner’s statement of reasons for allowance:
Applicant's remarks filed in the Response are compelling and commensurate with both the original disclosure and the claims as amended. The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1 and 6:
Claim 1 (and similarly claim 6) discloses:
An inventory management system, comprising:
an inventory database subsystem for cataloging a plurality of inventory items, each of said items identified by at least a unique identification code and a physical location;
a radio frequency identification (RFID) interrogator subsystem, said RFID interrogator subsystem operative to read RFID tags associated with each of said plurality of inventory items, wherein each of said RFID tags is programmed with at least said unique identification code for its associated item; and,
a motion detection subsystem operable to detect movement between a first physical zone and a second physical zone at least partially separated by a physical barrier, said motion detection system comprising at least first and second motion detecting sensors positioned on opposite sides of said physical barrier such that movement from said first physical zone to said second physical zone is indicated if said first motion detecting sensor is triggered before said second motion detecting sensor, and from said second physical zone to said first physical zone if said second motion detecting sensor is triggered before said first motion detection sensor, wherein:
when said motion detection system detects movement, enabling said RFID interrogator system to: 
identify any inventory items moving from said first physical zone to said second physical zone; and, 
report, to said inventory database subsystem, the identity of each identified inventory item, whereby said inventory database system can update said physical location of each item from said first physical zone to said second physical zone.

The examiner notes the cited, italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 2, 4, 5, 7 and 9-12 each depend from one of allowable claims 1 and 6, and therefore claims 2, 4, 5, 7 and 9-12 are allowable for reasons consistent with those identified with respect to claims 1 and 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A. Hunter Wilder/Primary Examiner, Art Unit 3627